Filed 11/14/13 P. v. Campa CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H039763
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1349537)

         v.

ISAAC JOSEPH CAMPA,

         Defendant and Appellant.


                                              I. INTRODUCTION
         Defendant Isaac Joseph Campa pleaded no contest to second degree burglary (Pen.
Code, §§459, 460, subd. (b).)1 In accordance with the plea agreement, the trial court
suspended imposition of sentence and placed defendant on probation on the condition
that he serve eight months in the county jail.
         Defendant filed a timely notice of appeal, and we appointed counsel to represent
him in this court. Appointed counsel has filed an opening brief that states the case and
facts but raises no issue. We notified defendant of his right to submit written argument
on his own behalf within 30 days. The 30-day period has elapsed and we have received
no response from defendant.




         1
         All statutory references hereafter are to the Penal Code unless otherwise
indicated.
       Pursuant to People v. Wende (1979) 25 Cal.3d 436 and People v. Kelly (2006)
40 Cal.4th 106, we have reviewed the entire record. Following the California Supreme
Court’s direction in People v. Kelly, supra, at page 110, we provide “a brief description
of the facts and procedural history of the case, the crimes of which the defendant was
convicted, and the punishment imposed.”
                            II. FACTUAL BACKGROUND
       On the morning of February 6, 2013, the victim and her 13-year-old daughter were
at home in San Jose. At about 9:00 a.m., the victim opened the garage door to retrieve
her garbage cans from the street. She then saw a man facing the front of her house. He
put his hood on his head and his hands in his pockets, and started to walk away. The
victim closed her garage door and went inside her house.
       About an hour later, at approximately 10:00 a.m., a man rang the doorbell of the
victim’s house. The victim saw him talking on a cell phone and heard him mention her
address. She did not answer the door, which was locked and did not open when the
doorknob was “wiggled.”
       While the victim and her daughter were in the master bedroom, the victim heard
noises at the rear sliding glass door. The victim and her daughter hid in a walk-in closet
and called 911. Police officers arrived and searched the house. They found a shovel in
the victim’s bedroom, which the victim stated she had not brought into the house.
Additionally, the officers found gold jewelry on the ground underneath the window that
the victim identified as hers. The victim also reported that some money from her wallet
and some of her jewelry were missing.
       Around the time of the burglary, the victim’s neighbor and his wife were leaving
their home in their car. The neighbor saw two men jump over the victim’s backyard
fence and depart in a Honda Civic parked at the curb. After the neighbor’s wife made an
unsuccessful attempt to take a photograph, the couple followed the Honda Civic as it ran
through several stop signs and red lights without stopping. During the chase, the

                                             2
neighbor’s wife called 911 and provided a partial license plate number for the Honda
Civic. The chase ended when the neighbor’s vehicle was involved in an accident.
       Police officers were able to find a match for the license plate number of the Honda
Civic and determined that defendant was an associate of the registered owner. The
victim was then transported by police officers to the address for the registered owner,
where officers had determined the Honda Civic was parked. Defendant was present and
was identified by the victim as the person who rang her doorbell before the burglary.
                         III. PROCEDURAL BACKGROUND
       The information filed in March 2013 charged defendant with first degree burglary
(§§ 459, 460, subd. (a); count 1) and misdemeanor reckless driving (Veh. Code, § 23103,
subd. (a); count 2). Defendant’s motion pursuant to People v. Marsden (1970) 2 Cal.3d
118 was denied during the hearing held on April 24, 2013.
       On April 30, 2013, the parties entered into a negotiated plea agreement in which
the information was amended to add the charge of second degree burglary (§§ 459, 460,
subd. (b); count 3). Defendant pleaded no contest to count 3 with the understanding that
counts 1 and 2 would be dismissed and he would be placed on probation with the
condition that he serve eight months in the county jail.
       The sentencing hearing was held on May 23, 2013. The probation report
submitted in connection with the sentencing hearing noted that “defendant stated he is an
active Norteños gang member.” Defendant also told the probation officer that “[a]s to his
future plans, [he] intends to return to work at Largo Concrete, continue to live with his
mother, and ‘kick it’ with his Norteños friends.” The trial court suspended imposition of
sentence and placed defendant on formal probation for three years with the condition that
he serve eight months in the county jail. The court granted defendant presentence credit
of 213 days (107 actual days and 106 days pursuant to section 4019). Counts 1 and 2
were dismissed.



                                             3
       The trial court imposed additional probation conditions, including the following
gang-related conditions: “1. The defendant shall not possess, wear or display any
clothing or insignia, tattoo, emblem, button, badge, cap, hat, scarf, bandanna, jacket or
other article of clothing that he/she knows or the probation officer informs him/her is
evidence of, affiliation with, or membership in a criminal street gang. [¶] 2. The
defendant shall not associate with any person he/she knows to be or the probation officer
informs him/her is a member of a criminal street gang. [¶] 3. The defendant shall not
visit or remain in any specific location which he/she knows to be or which the probation
officer informs him/her is an area of criminal-street-gang-related activity. [¶] . . . [¶] 5.
The defendant shall not be present at any court proceeding where he/she knows or the
probation officer informs him/her that a member of a criminal street gang is present or
that the proceeding concerns a member of a criminal street gang unless he/she is a party,
he/she is a defendant in a criminal action, he/she is subpoenaed as a witness, or he/she
has the prior permission of the probation officer. [¶] . . . [¶] 11. The Court has deemed
this offense is gang related and the defendant is ordered to register pursuant to Section
186.30 of the Penal Code with the chief of police/sheriff of the city/county in which he
resides, within 10 days of release from custody or within 10 days of his arrival in any city
or county, whichever occurs first.”
       The trial court also ordered defendant to pay a $280 restitution fine (§ 1202.4,
subd. (b)(2)) and suspended the imposition of a $280 parole revocation restitution fine
(§ 1202.45). The court also ordered payment of a court security fee of $40 (§ 1465.8,
subd. (a)(1)), a criminal conviction assessment fee of $30 (Gov. Code, § 70373), and a
criminal justice administration fee of $129.75 (Gov. Code, § 29550.2).
       At defendant’s request, the trial court immediately held a hearing on defendant’s
ability to pay fees. Defendant testified that he would soon be out of custody. He also
testified that he is 19 years old, has no assets, and dropped out of high school in the 11th
grade. His employment history includes working in construction for as much as $16 per

                                              4
hour. After his release, defendant intends to seek employment and believes that he could
earn $8 to $10 per hour. Based on defendant’s testimony, the trial court found that
defendant had the ability to pay fees. The court then imposed a presentence investigation
fee of $450 (§ 1203.1b) and a probation supervision fee of $50 per month (§ 1203.1b).
                                      IV. APPEAL
      Two issues are stated in defendant’s brief, pursuant to Anders v. California (1967)
386 U.S. 738, 744-745, “[t]o assist the court in conducting its independent review” of the
record. These issues are (1) “Did the court abuse its discretion in imposing gang
conditions on appellant in the absence of evidence that the offense was gang-related?”;
and (2) “Did the court abuse its discretion when it imposed nearly $1,000 in fines and
fees on appellant and ordered him to pay $110 a month[2] in probation supervision fees,
given his testimony that he had no job and no assets?”
      Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d at pp. 441-443.)




      2
         The record reflects that the trial court did not accept the probation officer’s
recommendation that defendant pay a probation supervision fee of $110 per month and
instead ordered defendant to pay a probation supervision fee of $50 per month.

                                            5
                                 V. DISPOSITION
     The judgment is affirmed.




                                 ___________________________________________
                                 BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MÁRQUEZ, J.




__________________________
GROVER, J.




                                        6